Mr. Justice Bakes delivered the opinion of the Court: This is an appeal from an order of the county court of Cook county, confirming a special assessment levied for the purpose of paying the cost of establishing a system of drainage, by means of sewers, well and pumping works, in a certain drainage district created by the ordinance under which the assessment was made. Two grounds are urged for the reversal of the judgment of confirmation rendered by the county court. The principal point relied on is, that the ordinance upon which the proceedings were based, is invalid, because it does not sufficiently specify the nature, character, locality and description of the proposed improvement. In this regard appellants make five objections to the ordinance. One is, that it provides that the forty-six man-holes mentioned therein are “to be furnished with iron covers, of the size and weight of those now in use on the man-holes in the sewer in Garfield boulevard, from South Park avenue to State street,” instead of specifying in the ordinance itself the size, weight, and other details of such covers. Another . is, that it provides that the fronts of certain boilers and arches “shall be furnished with a cast-iron boiler front, of a pattern similar to the one now in use at the Hyde Park water-works, at Sixty-eighth street, in the village of Hyde Park,” instead of giving, in express words and figures, the dimensions, pattern , and weight of these cast-iron boiler fronts. Another is, that ■ it provides that upon certain beds of concrete described in the ordinance, “brick masonry, of suitable shape to support the pumping engines herein above provided for, shall be eon- . structed.” .Another is, that the well is not located, and therefore the length of the connecting sewer provided for can not be determined. And the other is, that the ordinance provides that “said sewers extending along the line of Sixty-third street shall be provided with house connection slants, of four inches . internal diameter, opposite every lot fronting said Sixty-third ' street, on both sides of said street,” and that this does not sufficiently indicate the number of such connection slants. In our opinion, the objections urged to the validity of the ordinance are not tenable. Section 19, of article 9, of chapter 24, of the Revised Statutes, since the amendment in force July 1, 1887, reads as follows: “Whenever such local improvements are to be made, wholly or in qiart, by sqieeial assessment, the said council in cities, or board of trustees in villages, shall pass an ordinance to that effect, specifying therein the nature, character, locality and description of such improvement, either by setting forth the same in the ordinance itself, or by reference to maps, plats, plans, profiles or specifications thereof, on file in the office of the proper clerk, or both.” In City of Kankakee v. Potter et al. 119 Ill. 324, this court said: “It is not expected that an ordinance of this kind should set forth the details and all the particulars of the work. Indeed, this is not contemplated, and the statute requires nothing of the kind. A substantial compliance with its provisions is all that is required.” In the late case of City of Springfield v. Mathus, 124 Ill. 88, the ordinance was much less specific than the ordinance here in question, and yet the assessment was sustained, and it was there held, that a provision the sewer should be constructed “with necessary man-holes and inlets,” was a sufficient compliance with the requirement of the statute. ' The courts should not place so narrow a construction upon the statute as would prevent all improvements by special assessments. We regard the ordinance which we find in this record as in most respects very specific, and think that as a whole it sufficiently sets forth the nature, character, locality and description of the contemplated work. In respect to the particulars wherein it is claimed the ordinance is defective, it is not so defective as to render it void. We think it would have been all that was essential if the ordinance had only required that the fronts of the boilers and arches should be furnished with a cast-iron boiler front; and as the shape and size of the man-holes were expressly designated, if it had merely required them to be furnished with iron covers, the tops of said covers to conform to the surface of the street at grade. It surely did not invalidate the descriptions to state that the cast-iron front and iron covers should be similar or of equal quality to those used in other designated public improvements in the village. Assuming it is true, as suggested by appellants, that there are probably no two manufacturers of steam pumps and engines who could use the same style and shape or size of foundation for engines of the capacity required by the ordinance, a valid reason is disclosed why the ordinance merely provided for brick masonry of “suitable shape,” without disclosing what such shape should be. It is manifest, further description was utterly impossible until contracts had been made for the engines, and that until then the exact size and shape of the foundations could not be known. Section 1 of the ordinance says, in express terms, that the well shall be constructed on lots 1, 2, 3 and 4, of block 4, of‘0. A. Bogue’s subdivision; and the same section provides that the connecting sewer shall connect with the main sewer in the center of the alley lying west of and adjoining the west line of the Illinois Central Railroad Company’s right of way in said block 4, of 0. A. Bogue’s subdivision. We think this sufficiently identifies the localities both of the well and the connecting sewer. The plain intendment, from the language, that the house connection slants extending along the line of Sixty-third street should be “opposite every lot fronting Sixty-third street, on both sides of said street,” is, that one house connection slant should be provided for each lot fronting on said street, along the line of the proposed sewer, without any regard to the size or width of such lot. There is another reason why the ordinance should not be held invalid upon the record before us. Since the amendment of 1887 to section 19, of article 9, of the general Incorporation act for cities and villages, the nature, character, locality and description of the improvement may be specified, either by reference to the maps, plats, plans, profiles and specifications of the proposed improvement on file in the office of the proper clerk, or by setting the same forth in the ordinance itself, or both modes of giving the information may be adopted. Either or both of these modes are now sources of information which the law recognizes in these matters, and if both modes are adopted, each will aid and cure defects and omissions in the other. In this case, the clerk of the county court certifies that the transcript of the record “is a true, correct and complete copy of ‘ordinance,’ being pari of petition filed March 27, A. D. 1888,” etc. The ordinance refers to the plans and specifications on file in the office of the village clerk. As the transcript does not purport to contain the entire petition, or the exhibits attached to or set forth in the petition, other than the ordinance itself, we must presume, in favor of the validity of the order and judgment of the county court, that such petition and exhibits contained all the data necessary to show a strict compliance with the statute. The second ground of objection insisted upon by appellants is, that F. K. Boot, one of the commissioners who made the assessment of benefits, was disqualified from acting as such commissioner by reason of interest. The affidavits which were read at the hearing of the objections filed to the confirmation of the assessment, show that Boot is an employe of Bogue & Hoyt; that a portion of the property described in the assessment roll is assessed in the name of Bogue & Hoyt; that they did not, either at the time of the assessment or of the hearing, own any of the property assessed or liable to be assessed, but were agents for the property assessed to them; that the rate of assessment of the property assessed in their name was the same as the rate upon other property in like location and situation ; and that Boot was not interested in ■ any way in the assessment, or in any of the property. In Hunt v. City of Chicago, 60 Ill. 183, relied upon by appellants in this behalf, the commissioners owned property affected, and had a personal pecuniary interest, and, besides, there was a statute in force in Chicago which disqualified one who was specially interested in a special assessment, from serving, as a commissioner in making such assessment, and so the case is not here in point. In the matter at bar, Boot was not the owner of any property affected, and had no personal pecuniary interest, and the mere fact of his being an employe of persons who were agents of other persons who were the owners of some of the property involved, was a connection with such property that was too remote to disqualify him, on that ground alone, from acting as a commissioner. In this case there is no claim made or intimated that the assessment was not fair, just and impartial. We think the ground of objection in question was properly overruled in the county court. ' We find no error' in the record, and the order and judgment of confirmation are affirmed. Judgment affirmed.